Citation Nr: 1128923	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  10-02 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a chronic ear infection.

3.  Entitlement to service connection for a left leg disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for an injury to muscle groups V and VI, to include scars.

5.  Entitlement to an initial evaluation in excess of 10 percent for arthropathy of the left shoulder.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from April 1951 to August 1965, and from October 1965 to December 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In the September 2008 rating decision, the RO, in relevant part, denied the appellant's claims for entitlement to service connection for a low back disability, a chronic ear infection, and a left leg disability.  In the July 2009 rating decision, the RO granted entitlement to service connection for injury to muscle groups V and VI, moderate with residual scars, with an initial evaluation of 10 percent, and entitlement to arthropathy of the left shoulder, with an initial evaluation of 10 percent.

The appellant's representative presented arguments concerning the issue of entitlement to service connection for residuals of a head injury at the April 2011 Board hearing.  (See April 2011 Board Hearing Transcript (Tr.) at p. 24-25).  The appellant's claim for service connection for residuals of a head injury was denied in the September 2008 rating decision and a November 2009 statement of the case.  However, the appellant did not file a timely substantive appeal on the issue.  Thus, the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a head injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left leg disability, entitlement to an initial evaluation in excess of 10 percent for an injury to muscle groups V and VI, to include scars, and entitlement to an initial evaluation in excess of 10 percent for arthropathy of the left shoulder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has a low back disability that is related to service.

2.  The evidence of record does not demonstrate that the appellant has a current diagnosis of a chronic ear infection.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  A chronic ear infection was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims for entitlement to service connection for a low back disability and a chronic ear infection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.

Prior to initial adjudication of the appellant's claim, a letter dated in April 2008 fully satisfied the duty to notify provisions in regard to the appellant's claim for entitlement to service connection for a low back disability.  An August 2008 letter fully satisfied the duty to notify provisions in regard to the appellant's claim for entitlement to service connection for a chronic ear infection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.



Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The Board notes that records were not obtained from Mercedes Hospital.  However, in a July 2008 letter, the VA informed the appellant that Mercedes Hospital had not responded to a request for records and notified him that he may want to obtain the records and send them directly to VA.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In regard to the appellant's claim for entitlement to service connection for a low back disability, the appellant was afforded an August 2009 medical examination and November 2009 medical opinion as to whether any low back disability found in the examination was the result of service.  The November 2009 opinion was rendered by a medical professional based on a thorough examination and interview of the appellant in August 2009.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed by the November 2009 examiner.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the August 2009 examination and November 2009 opinion are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.

In regard to the appellant's claim for entitlement to service connection for a chronic ear infection, the Board finds that a VA examination is not necessary.  The appellant was seen for a VA audiological examination in February 2009.  There was no indication that the appellant had a chronic ear infection at the examination or in the appellant's private treatment records.  For the reasons discussed below, the Board finds that the evidence is against a current diagnosis of a chronic ear infection.  Thus, a VA examination is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be also granted for disability which is proximately due to, the result of, or aggravated by, a service connected disease or injury.  38 C.F.R. § 3.310 (2010).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.  See Wallin v. West, 11 Vet. App. 509. 512 (1998).

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

III.  Low Back Disability

The appellant contends that he is entitled to service connection for a low back disability.  For the reasons that follow, the Board concludes that service connection is not warranted.

An August 2009 VA examination report reflects that a July 2008 MRI of the lumbar spine revealed lumbar spondylosis and facet arthrosis with disc bulge at L2-L3, L3-L4, L4-L5, and L5-S1 and vacuum disc formation at L4-L5 and L5-S1.  The report also reflects that a 2009 lumbar spine X-ray revealed levoscoliosis with moderate axial rotation of the lumbar spine and hypertrophic degenerative changes of the lumbosacral spine L3-L4 to L5-S1 intervertebral osteochondrosis.  Therefore, the Board finds that the first element of a service connection claim, that of a current disability, has been met for the appellant's low back disability claim.

The appellant contends that he injured his back while in service in Vietnam.  He stated that he moved across rice paddies and crawled up a bank while receiving small arms fire.  He stated that he was going to pull himself up on a bank when he was flipped back about five or ten yards and knocked unconscious for about thirty seconds after being caught by an improvised explosive device.  He stated that he landed on his back.  (See April 2011 Board Hearing Transcript (Tr.) at pages (p.) 30-32.)  He reported that it was also where he received his shrapnel wound.  (Tr. at p. 31 -32.)  He stated that there was a bruise on his back.  (Tr. at p. 32.)  The appellant stated that he has had pain in his back since that time.  (Tr. at p. 33.)

An April 1951 induction examination report indicates the appellant's spine and extremities were normal.  No defects were noted.  In an April 1951 report of medical history, the appellant denied having had a bone, joint, or other deformity.

A February 1953 service treatment record indicates the appellant was wounded in a blast injury in the right eye in Korea.  The appellant's service treatment records also reflect that he was wounded by enemy mortars in the left arm in Korea in April 1953.  No back injuries were noted.

November 1960 service treatment records indicate the appellant had a bamboo shoot imbedded into the fifth finger of his left hand.  He was admitted to a hospital with an abscess of the left hand of two days duration as a result of his left hand being punctured by a sliver of bamboo.  Within four days he was asymptomatic and discharged to duty.

October 1953, October 1958, July 1959, August 1965 and September 1965  examination reports reflect that the appellant's spine was normal.  In a September 1965 report of medical history, the appellant denied having a history of a bone, joint or other deformity.

A March 1967 service treatment record indicates the appellant suffered second degree burns on his left hand and left wrist in Vietnam.

A February 1970 service treatment record indicates that the appellant complained of a backache for one day, starting between the shoulders and down to the base of the spine.  The impression was pain.  He was prescribed Parafon Forte, a muscle relaxant.  A July 1970 service treatment record reflects that the appellant complained of having aches and pain in the lower middle of his back.  He reported that he had a past history of aches and pain, but they went right away.

A June 1970 pre-retirement examination report reflects that the appellant's spine was normal.  No defects or diagnoses were noted.

A May 1975 post-service examination report reflects that the appellant's spine was normal.  An undated post-service examination report, which appears to have been completed in May 1975, notes that the appellant had low back strain in 1974, which had cleared.  In a May 1975 report of medical history, the appellant denied having recurrent back pain.

A September 2008 private medical record from J.A.Q., M.D., reflects that the appellant was seen for chronic, persistent and severe low back pain.  Dr. J.A.Q. found that the appellant had extensive degenerative changes of the entire lumbar spine, including osteophyte formation and narrowed joint/disc space.  The impression was lumbar spondylosis and facet arthrosis with disc bulge at L2-L3, L3-L4, L4-L5, and L5-s1 and vacuum disc formation at L4-L5 and L5-S1.  Dr. J.A.Q. stated that the appellant's degenerative lumbar conditions are a direct result of the wounds and trauma that occurred while he was in Korea and Vietnam.  In support of the statement, Dr. J.A.Q. presented several statements concerning osteoarthritis, back pain and degenerative disc disease which were not specific to the appellant.

In a statement cited by Dr. J.A.Q. in the September 2008 record, the appellant reported that he was hit by an explosive in Vietnam, causing first degree burns to his face, right hand, and arm in March 1967.  He also reported that he had a piece of bamboo sticking out of his left upper arm and a nose bleed from the concussion that he received.  He stated that he was flown to the medical station for treatment, where they took a piece of bamboo out of his arm.  He reported that ever since this situation, his back has hurt.  He reported that he treated the back with acupuncture on many occasions during service.

The appellant was evaluated at a VA examination in August 2009.  The claims file was not available for review.  At the examination, the appellant reported that he was injured when he stepped on a booby trap in 1967 in Vietnam.  He reported that he had bamboo shoots stuck in his arm and a first degree burn on his fingers.  He reported that his lower back pain started getting worse in 2006.  The appellant reported that he used a cane to walk.  As noted above, a MRI of the lumbar spine indicated the appellant had lumbar spondylosis, facet arthrosis and vacuum disc formation in the lumbar spine.  The August 2009 X-ray indicated the appellant had sensorimotor polyneuropathy.  The August 2009 VA examiner opined that the most likely etiology of the lumbar spine problem is a degenerative cause (aging process).  However, as the VA examiner did not have access to the appellant's claims file, the Board finds that the opinion is not probative. 

Another VA physician provided a November 2009 opinion after reviewing the appellant's claims file, including service treatment records and private treatment records.  The VA physician opined that the appellant's current lumbar spondylosis was not caused by or a result of military service.  The physician noted that a review of the service treatment records showed no evidence of any chronic lower back condition while in the military.  It was noted that the appellant's discharge examination report showed a normal spine, and that the appellant denied any recurrent back pain on his report of medical history dated in May 1975, five years after his discharge.  The physician noted that the appellant worked as a carpenter after his discharge and that carpentry is a demanding job that puts a lot of stress on the spine.  The physician stated that if the appellant had a lumbar spine disease condition during his time in the military from 1951 to 1970, then he would have had difficulty working as a carpenter after his discharge and there would be medical reports of back consultations as a result of his job as a carpenter.  The physician noted that there are no such medical reports in the claims file or his service treatment records, and therefore, the current lumbar spondylosis was not caused by or a result of military service.  As the November 2009 VA physician reviewed the appellant's claims file, including service treatment records and private and VA medical treatment records, and provided a thorough rationale for his opinion, the Board finds that the November 2009 opinion is probative.

The appellant has contended that his low back disability is related to service.  Although a lay person may be competent to report the etiology of a disability, a low back disability, which is typically confirmed by X-rays, is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that the probative value of any such opinion is outweighed by that of the November 2009 VA physician, who has education, training and experience in evaluating the etiology of a low back disability.  There is no indication the appellant has any such training or expertise.  The VA examiner reviewed the appellant's claims folder and opined that the appellant's lumbar spondylosis was not caused by or a result of military service.

The Board also finds that the November 2009 VA opinion is more probative than the September 2008 opinion from Dr. J.A.Q. that the appellant's degenerative lumbar conditions are a direct result of the wounds and trauma that occurred while he was in Korea and Vietnam.  Although Dr. J.A.Q. provided statements in support of his opinion, the statements were general medical statements, and did not specifically indicate why he believed the appellant's lumbar spine disability was related to service.  Thus, as Dr. J.A.Q. did not provide a rationale for the opinion, the Board finds that the September 2008 opinion is less probative than the November 2009 VA opinion.  Additionally, Dr. J.A.Q. noted that he based his opinion partially on the appellant's narrative statement regarding his March 1967 injury, but he did not indicate that he had reviewed the appellant's service treatment records.  As noted above, although the appellant's service treatment records indicate the appellant was wounded with second degree burns in March 1967, no back injury was noted.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  The appellant asserts that he has had low back pain since service.  (See September 2008 private treatment record).  The appellant is competent to report having experienced symptoms of low back pain.  However, the Board finds the appellant's statements to be less than credible.  As noted above, the appellant's June 1970 discharge examination report indicated that the appellant's spine was normal.  The May 1975 examination report, completed more than four years after the appellant's discharge from service, also indicated the appellant's spine was normal.  The report noted that the appellant had low back strain in 1974, which had cleared.  Significantly, in the May 1975 report of medical history, the appellant specifically denied having ever had recurrent back pain.  Additionally, there is no medical evidence of record indicating the appellant was treated for complaints of back pain, prior to 2007.  The Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  In light of the May 1975 report of medical history in which the appellant denied having recurrent back pain and the absence of evidence of complaints of back pain for more than thirty years after service, the Board finds that the appellant's assertion that he has had low back pain since service is less than credible.

In sum, the Board finds that the evidence is against the appellant's claim for service connection for a low back disability.  Although the appellant complained of back aches in service, in February 1970 and July 1970, there is no indication that the appellant had a chronic back disability in service.  The June 1970 examination report indicated the appellant's spine was normal.  Dr. J.A.Q. opined that the appellant's low back disability was a direct result of the wounds and trauma that occurred while he was in service in Korea and Vietnam.  However, the Board finds the opinion to be less probative than the November 2009 VA opinion which found the appellant's lumbar spondylosis was not caused by or a result of military service.  Although the appellant has asserted that his low back disability is related to service, he is not competent to provide an opinion as to the etiology of the condition.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


IV.  Ear Infection

The appellant contends that he is entitled to service connection for a chronic ear infection.  For the reasons that follow, the Board finds that service connection is not warranted.

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  In this case, other than the appellant's assertions, the record contains no evidence of a diagnosis of a chronic ear infection, at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  Without a current showing of a chronic ear infection, service connection is not warranted in this matter.

The appellant's service treatment records reflect that he was treated for ear infections in service.  (See eg. June, July and August 1955 sick call treatment records.)  However, October 1958, July 1959, August 1965, September 1965, and June 1970 examination reports indicate that his ears were normal.  The September 1965 report of medical history reflects that the appellant had fungus in his ears off and on.  In the May 1975 report of medical history, the appellant reported that he had fungus in both ears in Vietnam from 1966 to 1967 but the condition was corrected in 1968 after leaving Vietnam.  However, there is no evidence of record that the appellant has a current chronic ear infection in either ear. 

The appellant is competent to comment on his symptoms, but not the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant has not been shown to possess the requisite skills necessary to be capable of making medical conclusions.  A chronic ear infection is not the type of disability which can be diagnosed by a lay person.  Thus, the appellant's assertion in his claim that he has chronic ear infections is less probative than the other evidence of record, which does not indicate he has a current ear infection.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Additionally, at the April 2011 hearing, the appellant reported that he had ear infections in service, but did not report that he currently had a chronic ear infection.  (See Tr. at p. 37-38).  The Board notes that the appellant is separately service-connected for hearing loss.
   
As there is no evidence that the appellant currently has a chronic ear infection in either ear, the Board concludes that the preponderance of the evidence is against a finding that the appellant has a chronic ear infection that is related to his service.  As the preponderance of the evidence is against the claim for service connection for a chronic ear infection, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a chronic ear infection is denied.


REMAND

Regarding the appellant's claim for entitlement to service connection for a left leg disability, the Board finds that the claim must be remanded for a VA examination.  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In his February 2008 claim, the appellant filed a claim for left leg pulled ligament-tendon-blood clot.  The September 2008 private treatment record from Dr. J.A.Q. reflects that the appellant reported that his left lower leg has hurt since he was injured by a booby trap in Vietnam in March 1967.  A letter from Dr. J.M.N. received in July 2009 reflects that the appellant reported a history of leg pain and bilateral swelling, claudication, and a sensation of tightness of the foot and leg associated with numbness and cramps.  The letter reflects that the appellant has deep venous thrombosis of the left proximal deep femoral vein, left proximal to mid superficial femoral vein, and the common tibioperoneal trunk.  An October 2007 private treatment record indicates the appellant has been diagnosed with peripheral atherosclerotic vascular disease of both lower extremities.  As the evidence indicates the appellant has deep venous thrombosis in the left leg, and he specifically referenced a blood clot in his claim for service connection, the evidence indicates he has a left leg disability.  The appellant has asserted that he has experienced pain in his leg since the March 1967 incident in service.  As a lay person, the appellant is competent to report symptoms capable of lay observation, such as pain.  As there is evidence of a current disability, the appellant claims he had leg pain in service, and he asserts that he has had leg pain since service, the Board finds that a VA examination is necessary.

The Board finds that the record is inadequate to determine the current state of the appellant's service-connected injury to muscle groups V and VI, to include scars, and arthropathy of the left shoulder.  The appellant's left shoulder was evaluated at a VA examination in February 2009.  The February 2009 VA examination report reflects that the appellant's left shoulder had flexion of 0 to 160 degrees and abduction of 0 to 160 degrees.  Upon repetitive motion, the appellant had left flexion of 0 to 150 degrees and left abduction of 0 to 150 degrees.  At the April 2011 hearing, the appellant raised his arm and his wife indicated that the appellant was able to raise his left arm only to shoulder level.  (Tr. at p. 12).  Shoulder level is 90 degrees flexion or abduction.  (See  38 C.F.R. § 4.71, Plate I).  As the appellant was able to raise his arm above shoulder level at the February 2009 VA examination, the evidence presented at the April 2011 hearing indicates that the appellant's left shoulder disabilities may have worsened since the examination.  

At the April 2011 VA examination, the appellant's wife reported that his left hand is weak and that if he wants a drink, she holds the cup.  She also reported he had trouble dressing.  (Tr. at p. 19).  The February 2009 VA examination report indicates the appellant's disability had a mild effect on feeding and dressing, but the April 2011 hearing indicates the symptoms may have worsened.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, the Board notes that the February 2009 VA examiner did not review the appellant's claims file and thus, did not review the service treatment record documenting the history of the appellant's left arm schrapnel injury.  The Board further finds that the available clinical evidence is not fully responsive to the rating criteria used to rate the appellant's service-connected injury to muscle groups V and VI.  The February 2009 VA examination report did not include tests of strength and endurance.  Finally, the appellant's representative asserted that that the appellant may have nerve damage or neuropathy in the area where he was wounded.  (See Tr. at p. 13-14).  Thus, an evaluation of any neurological pathology in the left arm would be useful.  Therefore, the Board finds that a VA examination is necessary prior to appellate adjudication of the issues of entitlement to a higher initial evaluation for service-connected arthropathy of the left shoulder and injury to Muscle Groups V and VI, with residual scars.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the appellant for appropriate VA examination to determine whether it is at least as likely as not that the appellant has a left leg disability, to include deep venous thrombosis, that is etiologically related to service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  The appellant should be afforded a VA examination by the appropriate specialist(s) to determine the current nature and extent of all his service-connected arthropathy of the left shoulder and injury to Muscle Groups V and VI, with residual scars.

The injury to Muscle Groups V and VI with residual scars  should be evaluated in relation to its history with emphasis on the limitation of activity and functional loss due to pain imposed by the disability at issue in light of the whole recorded history.  The claims file, including a copy of this remand, must be made available to the examiner for review prior to the examination.  All necessary diagnostic testing to should be conducted, including range of motion studies, muscle and nerve testing, and x-rays.

a) The examiner must identify each muscle group that was injured as a result of the appellant's service-connected left arm injury.  He or she must provide complete information as to the type of injury (i.e. whether or not the wound was through-and-through, and whether or not the wound involves fracture, and/or muscle, tendon or nerve damage), history and complaints, and objective findings for each injured muscle group.  Also, the examiner should indicate whether the disability would be considered to be slight, moderate, moderately severe or severe in degree.  In this regard, the examiner should comment on the presence or absence of the cardinal signs and symptoms of muscle disability including loss of power, weakness, and lowered threshold of fatigue, impairment of coordination and uncertainty of movement.

Complete range of motion studies for the left arm and shoulder should be provided.  The examiner should indicate whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The above determinations must, if feasible, be expressed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups, and weakened movement, excess fatigability, or incoordination.

b) The examiner should also comment on whether the appellant has neurological pathology as a result of his left arm shrapnel injury.  If so, the examiner should identify any and all symptomatology found to be present and identify each nerve that is affected.  The examiner should also state which symptoms and neuropathy are due to, or affected by, the residuals of service-connected left arm shrapnel injury and which symptomatology, if any, are due to other conditions.

c) The examiner should also comment on whether the appellant has scar(s) as a result of his left arm shrapnel injury.  If so, the examiner should describe the precise location of the scar(s) and give the measurement of length and width (at its widest part) of all scars.  The examiner should also state whether there is pain in the scar on examination and note whether any of the scars involve underlying soft tissue loss or damage.

The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  The VA clinician is requested to provide a thorough rationale for any opinion provided.

3. Thereafter, readjudicate the issues on appeal of entitlement to service connection for a left leg disability,  entitlement to an initial evaluation in excess of 10 percent for an injury to muscle groups V and VI, to include scars, and entitlement to an initial evaluation in excess of 10 percent for arthropathy of the left shoulder.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


